                 Case 20-10738-BLS              Doc 2      Filed 03/31/20   Page 1 of 13




                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                             THE DISTRICT OF DELAWARE

------------------------------------------------------------------------x
In re:                                                                  :   Chapter 11
         United States of America Rugby Football                        :   Case No. 19-______ (___)
         Union, Ltd.,                                                   :
                  Debtor.                                               :
                                                               :
------------------------------------------------------------------------x


                      FIRST DAY DECLARATION OF MR. ROSS YOUNG1

        I, Mr. Ross Young, hereby declare under penalty of perjury, as follows:

        1.       I am the CEO of the Debtor.

        2.       I previously served as the General Manager to Rugby World Cup Limited, for the

2003, 2007, and 2011 tournaments.

        3.       Since joining the organization in April of 2018, I have been focused on stabilizing

the Debtor’s financial situation.

        4.       Under my leadership, the Debtor has undertaken a governance review and

restructure of the organization.

        5.       I have a thorough understanding of the Debtor’s leadership and finances.




1
  Mr. Young makes these statements under the penalty of perjury and states that he will attest to
the same under oath. At this time, due to the COVID-19 pandemic and the exigent
circumstances surrounding the filing, he has been unable to secure a notary. A notarized version
of this declaration will be provided as soon as is practicable. In addition, Mr. Ross will be
attending the first day hearing in this matter in whatever form the Court prescribes given the
national circumstances.
                 Case 20-10738-BLS       Doc 2     Filed 03/31/20     Page 2 of 13




1.     History

       6.      Rugby union, widely known simply as rugby, is a contact team sport that originated

in England in the first half of the 19th century. One of the two codes of rugby football, it is based

on running with the ball in hand.

       6.      In its most common form, a game is played between two teams of 15 players using

an oval-shaped ball on a rectangular field with H-shaped goalposts at either end. There is also a

variant known as 7’s rugby, which is played by seven rather than 15.

       7.      Internationally popular, Rugby is played by more than 6 million people worldwide,

of whom 2.36 million were registered players.

       8.      International matches have taken place since 1871, when the first game was played

between Scotland and England at Raeburn Place in Edinburgh. The Rugby World Cup (the “World

Cup”), first held in 1987, is contested every four years. This event occurred last in 2018 for the

15’s teams, and in 2019 for the 7’s team.

       9.      Annually, the World Rugby Sevens Series (“Sevens Series”) is an annual series of

international rugby 7’s tournaments run by the World Rugby Federation (“World Rugby”). These

tournaments feature national 7’s teams playing in 10 tournaments that generally begin in

November and last until May. The venues are the United Arab Emirates, South Africa, Australia,

New Zealand, the United States, Canada, Hong Kong, Singapore, France and England.

       10.     The Debtor fields teams for the Sevens Series and the World Cup, as well as a team

for the Olympics.

2.     United States of America Rugby Football Union, Ltd.

       11.     World Rugby Limited (“World Rugby”), previously called the International Rugby

Football Board (IRFB) and the International Rugby Board (IRB), has been the governing body for
                   Case 20-10738-BLS         Doc 2     Filed 03/31/20    Page 3 of 13




rugby union since 1886, and currently has 101 countries as full members and 18 associate

members.

         12.       Founded in 1975, the Debtor is the national governing body for the sport of rugby

in America, a Full Sport Member of the United States Olympic and Paralympic Committee, and

World Rugby. USA Rugby oversees four national teams, multiple collegiate and high school All-

American sides, and an emerging Olympic development pathway for elite athletes. Currently

headquartered in Lafayette, Colorado, USA Rugby is charged with developing the game on all

levels and has over 120,000 active members.

         13.       The Debtor enforces World Rugby’s rules in U.S. tournaments. It also organizes

these tournaments and fields the U.S. national teams that participate in the international

competitions highlighted above, as well as others. When organizing rugby games, the Debtor

provides insurance coverage for the participants and organizers. Specifically, it provides “Member

Accident” coverage that insures against injuries during the course of play, and this insurance is

what allows venues to host rugby events.

         14.       USA Rugby was organized as a non-profit Delaware corporation on 25 January

1978, and is governed by a Board of Directors, which in turn are overseen by the Congress, which

represents the interests of its members. A thumbnail of each group is set forth herein:2

               •   The Board of Directors is charged with managing the Debtor’s affairs. Per the

                   bylaws, the board is to be comprised of nine voting Directors, including six at-large

                   Directors, two athlete representative Directors (each, an “AR Director”), and one

                   Congress representative Director.




2
    A copy of the operative bylaws are attached hereto as Exhibit A.
                 Case 20-10738-BLS        Doc 2       Filed 03/31/20    Page 4 of 13




             •   The Congress is the representative body of the Members, which has oversight and

                 approval authority over the Board.

             •   The Members, who are players, coaches, referees and other participants.

The current members of the Board are Barbara O'Brien (Chair), Paul Santinelli (Vice-Chair),

Phaidra Knight (AR Director), Kevin Swiryn (AR Director), Julie Lau, Mike McKenna, Jim

Brown and Mike Crafton (Congress representative Director).

       15.       Day-to-day management of the organization is handled pursuant to the

organizational chart attached hereto as Exhibit A.3 The organization is comprised of departments

with respect to the game and event operations; marketing; commercial partnerships; fundraising;

national teams and administrative functions.

       16.       The Debtor has only one partially-owned subsidiary, USA Rugby Partners, LLC

(“Partners”), a non-debtor entity that is a for-profit licensee of certain of the Debtor’s intellectual

property. The Debtor owns 78% of this entity, and the term of the license granted by the Debtor

to Partners on 19 June 2015 is fifteen years.

3.     The Debtors’ Capital Structure

       17.       The Debtors assets currently total $1,126,894.69, including restricted funds and its

share of the funds held by a partially-owned subsidiary, and its liabilities total $5,995,000.00.

       18.       The Debtor’s sole secured creditor is JPMorgan Chase Bank, N.A., which is owed

$467,820.00 and has filed a financing statement asserting a lien on all current and after-acquired

Inventory, Chattel Paper, Equipment and General Intangibles, and associated accessions,

additions, replacements, substitutions, records, and proceeds.




3
 This organizational chart will be updated due to substantial layoffs taking place on 27 March
2020, and is attached only for general reference.
                Case 20-10738-BLS        Doc 2     Filed 03/31/20     Page 5 of 13




        19.     The Debtor’s largest unsecured creditor is, at $3.6 million, World Rugby. Beyond

that, the Debtors have unsecured debt in the form of credit cards, legal counsel bills, potential

liability for Olympic tickets and various trade and vendor debt.

        20.     The Debtor has no priority debt.

4.      The Events Leading to The Chapter 11

        21.     In 2018, the Debtor hosted the World Cup 7’s Championship in San Francisco. A

series of cost-overruns and revenue shortfalls left the Debtor unable to afford to put on the event

or to finance continued preparations. The Debtor contacted World Rugby, which after a series of

negotiations, provided $4.4 million in unsecured financing to the organization in an effort to shore

up the Debtor’s (and therefore the Championship’s) finances. These events related in a change in

management and substantial board turn over.

        22.     At the same time, the Debtor was facing a $40 million breach of contract suit

initiated by United World Sports, LLC (“UWS”). In 2005, UWS purchased the perpetual rights

to host the US portion of the Sevens Series tournament described above. UWS claims it invested

in these tournaments and that, but for its efforts, the growth of rugby would have stalled

nationwide.     When the tournament became successful, UWS alleges that World Rugby

undermined this perpetual grant and that the Debtor conspired in World Rugby’s efforts. The

Debtor contests these claims, and believes it has valid contractual contractual claims based on what

it views as UWS’ use of Debtor funds for the funding of unrelated UWS operations. The suit has

cost the Debtor $480,000.00 to date.

        23.     While this initial suit was ultimately dismissed, the dismissal was in favor of

arbitration.   This matter is now scheduled for arbitration before the American Arbitration
               Case 20-10738-BLS         Doc 2     Filed 03/31/20     Page 6 of 13




Association, and the Debtor cannot afford the $100,000.00 retainer sought by its counsel; the

answer to the arbitration complaint is due 1 April 2020.

       24.     As this was progressing, and over the summer of 2019, the Debtor incurred

substantial shortfalls associated with the Men’s 15’s preparation for their World Cup event.4

Specifically, the Men’s team exceeded their $2.1 million budget by an estimated $750,000.00. At

the same time, revenues from donations fell short of expectations by approximately 50%.

       25.     As a consequence of the suit, the overruns and the declined philanthropy, the Debtor

was once again verging on insolvency. To remedy the situation, the Board initiated discussions

with World Rugby, which supplied $1 million to continue operations.

       26.     At the same time, the Debtor undertook major cost-cutting measures including

freezing certain credit lines, layoffs, and a reduction in corporate travel. Assuming the projections

in place on 1 February 2020 had held, the Debtor would have been able to operate until May 2020.

The plan was to seek recapitalization at May’s World Rugby Expo.

       27.      The COVID-19 outbreak made this impracticable.             USA Rugby suspended

sanctioned competition and rugby activities for a 30-day period on March 13 and indefinitely on

March 20, 2020. As a result of this suspension, the dues revenue previously forecasted failed to

materialize and the May timeline shortened to March. As a consequence, the Debtor would be

unable to operate long enough to secure relief at this expo.

       28.     For the foregoing reasons, with the assent of the Board and Congress, the Debtor

elected to file a chapter 11 bankruptcy proceeding in the District of Delaware.

5.     Evidentiary Support for First Day Motions



4
 As a note, the World Cup events are held every four years, but the 7 and 15 player events are
held in different years. Accordingly, there was a 2018 7’s World Cup and a 2019 15’s World
Cup.
               Case 20-10738-BLS          Doc 2     Filed 03/31/20     Page 7 of 13




       29.     Concurrently with the filing of its chapter 11 petition, the Debtor has also filed

certain First Day Motions seeking relief that the Debtor believes is necessary to enable it to operate

in this Chapter 11 Case with minimal disruption and loss of productivity. I respectfully requests

that the relief requested in each First Day Motion be granted because such relief is a critical

element in stabilizing and facilitating the Debtor’s operations during the pendency of this Chapter

11 Case.

       30.     I have reviewed each First Day Motion, and all of the facts set forth in the First Day

Motions are true and correct to the best of my knowledge and belief based upon (a) my personal

knowledge of the Debtor’s operations and finances, (b) information learned from my review of

relevant documents, (c) information supplied to me by other members of the Debtor’s management

team and the Debtor’s advisors, and/or (d) my opinion based upon my knowledge and experience

or information I have reviewed concerning the Debtor’s operations and financial condition. A

summary of the relief requested in each First Day Motion and the facts supporting each First Day

Motion is set forth below. The First Day Motions (each as described in more detail below) include:

   •   MOTION OF THE DEBTORS FOR ENTRY OF INTERIM AND FINAL ORDERS (I)
       APPROVING THE DEBTORS’ CONTINUED USE OF THEIR CURRENT CASH
       MANAGEMENT SYSTEM, EXISTING BANK ACCOUNTS, AND BUSINESS
       FORMS; (II) AUTHORIZING THE DEBTORS, AFTER NOTICE TO OPEN AND
       CLOSE BANK ACCOUNTS; AND (V) SCHEDULING A FINAL HEARING ON THE
       MOTION


   •   DEBTORS’ MOTION FOR ENTRY OF AN       ORDER (I) AUTHORIZING THE
       DEBTORS TO (A) CONTINUE INSURANCE COVERAGE ENTERED         INTO
       PREPETITION AND SATISFY PREPETITION OBLIGATIONS RELATED THERETO
       AND (B) RENEW, AMEND, SUPPLEMENT, EXTEND, OR PURCHASE
       INSURANCE POLICIES IN THE ORDINARY COURSE OF BUSINESS AND (II)
       GRANTING RELATED RELIEF

   •   DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS (I) APPROVING FORM
       OF ADEQUATE ASSURANCE OF PAYMENT TO UTILITY COMPANIES, (II)
       ESTABLISHING PROCEDURES FOR RESOLVING OBJECTIONS BY UTILITY
               Case 20-10738-BLS          Doc 2     Filed 03/31/20     Page 8 of 13




         COMPANIES, (III) PROHIBITING UTILITY COMPANIES FROM ALTERING,
         REFUSING OR DISCONTINUING SERVICE AND (IV) GRANTING RELATED
         RELIEF

     •   DEBTOR’S MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS (A)
         AUTHORIZING DEBTOR TO OBTAIN POST-PETITION FINANCING AND TO
         GRANT SECURITY INTERESTS AND SUPER-PRIORITY ADMINISTRATIVE
         EXPENSE STATUS PURSUANT TO 11 U.S.C. §§ 105, 364(c) AND 364(d); (B)
         MODIFYING THE AUTOMATIC STAY PURSUANT TO 11 U.S.C § 362; AND (C)
         SCHEDULING A FINAL HEARING PURSUANT TO BANKRUPTCY RULE 4001

a.       Cash Management

         31.   In the Cash Management Motion, the Debtor requests entry of an order (a)

authorizing the Debtor to (i) continue to use its Cash Management System (as defined below),

seeking entry of interim and final orders, substantially in the forms attached to this Motion as

Exhibit A and Exhibit B, respectively: (i) approving the Debtors’ continued use of their current

cash management system, existing bank accounts, and Business Forms; (ii) authorizing the

Debtors to open and close bank accounts and pay all bank related fees; and (iii) scheduling a final

hearing on the Motion.

         32.   As described in detail in the Cash Management Motion, the Debtors’ employed a

cash management system to collect, transfer, and disburse funds generated by their business

operations (the “Cash Management System”). The Cash Management System facilitated cash

monitoring, forecasting, and reporting, and enabled the Debtors to maintain control over their Bank

Accounts (as defined below). To avoid any further disruption caused by these chapter 11 cases and

to maximize the value of the Debtors’ estates, it is essential that the Debtors be allowed to maintain

their well-developed, long-standing Cash Management System.

         33.   The description of each account set forth in the motion is true and correct.

         34.   Certain of these accounts, as noted in the motion, contain funds that are restricted

for certain uses by the donors.
               Case 20-10738-BLS         Doc 2     Filed 03/31/20     Page 9 of 13




       35.     Each Bank Account (as defined in the motion) is maintained at a Bank (also as

defined by the motion) that is insured by the Federal Deposit Insurance Corporation (the “FDIC”)

and, therefore, complies with section 345(b) of the Bankruptcy Code. All of the Debtors’ Bank

Accounts are FDIC insured and are maintained with Banks identified on the list of authorized bank

depositories for the District of Delaware.

       36. The Cash Management System constitutes an ordinary course and essential business

practice, providing significant benefits to the Debtors, including the ability to control corporate

funds, ensure the maximum availability of funds when and where necessary, and reduce borrowing

costs and administrative expenses by facilitating the movement of funds and the development of

more timely and accurate account balance information. The use of the Cash Management System

historically has reduced the Debtors’ expenses by enabling the Debtors to use funds in an optimal

and efficient manner. Any disruption in the Debtors’ cash management procedures will hamper

the Debtors’ efforts to preserve and enhance the value of their estates and proceed with the orderly

wind down of the Debtors’ businesses. Therefore, it is essential that the Debtors be permitted to

continue to use their Cash Management System post-petition in accordance with their existing cash

management procedures.

b.     Insurance

       37.     By this motion, the Debtor seeks authorization to (i) continue existing insurance

coverage entered into prepetition and satisfy obligations related thereto in the ordinary course of

business and (ii) renew, amend, supplement, extend, or purchase insurance coverage in the

ordinary course of business and (b) granting related relief.

       38.     The Debtors procure insurance for general operations, including workers’

compensation, commercial property, general, travel and directors and officers’ policies. In
              Case 20-10738-BLS            Doc 2   Filed 03/31/20     Page 10 of 13




addition, and most relevantly, the Debtors also procure insurance that their members rely on to

participate in and conduct rugby events. This event insurance provides member accident insurance

and event liability coverage associated with the games and tournaments overseen by USA Rugby

and forms an integral part of the services that they provide to the members. The list attached to the

motion as Exhibit B is true and correct.

       39.     The Debtors’ ability to continue the Insurance Policies and enter into new insurance

policies, as necessary, is essential to preserving the value of the Debtors’ business and operations.

In many instances, regulations, laws, and contracts that govern the Debtors’ commercial activities

mandate the Debtors to have insurance coverage. In addition, these policies are the primary reason

why clubs affiliate with the Debtor, and a lapse of these policies would frustrate, if not wholly

destroy, the Debtor’s business as it would preclude the playing of rugby.

c.     Utilities

       40.     By this motion, the Debtors seek interim and final orders pursuant to sections 366

and 105(a) of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”),

and rules 6003 and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

(i) approving the Debtors’ proposed form of adequate assurance of payment for post-petition

Utility Services, (ii) establishing procedures for resolving objections by Utility Companies relating

to the adequacy of the proposed adequate assurance and (iii) prohibiting the Utility Companies

from altering, refusing or discontinuing service to, or discriminating against, the Debtors on the

basis of the commencement of these chapter 11 cases or that a debt owed by the Debtors for Utility

Services rendered before the Petition Date was not paid when due.

       41.     To the best of my knowledge, there are no defaults or arrearages of any significance

for the Debtors’ undisputed invoices for prepetition Utility Services, other than payment
               Case 20-10738-BLS         Doc 2     Filed 03/31/20      Page 11 of 13




interruptions that may be caused by the commencement of these chapter 11 cases. Further, the

Debtor’s estimated utility services are true and correct to the best of our knowledge.

       42.     The Debtors’ businesses involves the management of multiple membership

interests, the organization and planning of rugby games and tournaments nationwide, and

coordination on Olympic matters. Should any Utility Company refuse or discontinue service, even

for a brief period, the Debtors’ business operations could be severely disrupted, and such

disruption would jeopardize the Debtors’ ability to manage their reorganization efforts.

d.     Cash Collateral

       43.     The goal of the motion is to permit the Debtor to use all cash on hand beyond the

$467,820.00 encumbered by the secured facility provided by JPMorgan Chase Bank, NA (“JPM”).

       44.     The Debtor holds cash in the amount of $840,545.00, of which $248,707.00 is

restricted in usage by its donors. The remaining $591,838.00 is available for the Debtor’s

unrestricted usage.

       45.     The Debtor requires cash to fund its ongoing operations, including for its staff,

certain insurance payments, and general expenses including rent and utilities. At the same time,

the Debtor can adequately protect JPM by way of holding a balance of $467,820.00 in unrestricted

funds at all times. Accordingly, JPM’s principle will be fully protected.

6.     Applicable to All Motions.

       46.     I believe that the relief requested in each of the First Day Motions is in the best

interests of the Debtor’s estate, its creditors, and all other parties in interest, and will enable the

Debtor to continue to operate its business in this Chapter 11 Case with minimal disruption, thereby

benefiting all parties in interest. Accordingly, for the reasons set forth herein and in the First Day
                Case 20-10738-BLS       Doc 2     Filed 03/31/20     Page 12 of 13




Motions, on behalf of the Debtor, I respectfully submit that the relief requested in the same be

granted, as denial would result in immediate and irreparable harm to the Debtor.

7.     Filing

       47. I have been authorized to sign this affidavit, the petitions herewith and to advance all

motions by authorization of the Debtor’s Board of Directors based on the receipt of a promise

from the World Rugby Limited to provide DIP financing. I hereby submit that this petition is

being filed in good faith and for the betterment of the Debtor.
Case 20-10738-BLS   Doc 2   Filed 03/31/20   Page 13 of 13
